Pillsbury, P. J. ¡Replevin instituted before a justice of the peace to recover possession of a cow, and after trial appealed to circuit court, where, at the August term, 1884, a trial was had before the court, a jury being waived. The court took the matter under advisement, and as appears from the bill of exceptions, on the 29th day of December, 1884, in vacation, found the issues for the defendant, from which the plaintiff was allowed an appeal. On examination the record discloses the fact that no judgment has ever been entered in the circuit court upon such finding of the judge in vacation. Hntil such judgment be entered there is nothing to appeal from, the finding of the court in vacation not being a final judgment within the statute authorizing an appeal. Owens v. Crossett, 104 Ill. 468; Hook v. Richeson, 106 Ill. 392. The appeal must be dismissed.” Appeal dismissed.